 

Exhibit 10.7

 

VALICERT, INC.

 

2001 NONSTATUTORY STOCK PLAN

 

(Amended Effective February 18, 2003)

 

1.    Purposes of the Plan.    The purposes of this 2001 Nonstatutory Stock Plan
are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Employees and
Consultants of the Company and its Subsidiaries and to promote the success of
the Company’s business. Options granted under the Plan may only be Nonstatutory
Stock Options.

 

2.    Definitions.    As used herein, the following definitions shall apply:

 

(a)    “Administrator” means the Board or any of its Committees appointed
pursuant to Section 4 of the Plan.

 

(b)    “Board” means the Board of Directors of the Company.

 

(c)    “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)    “Committee” means the Committee appointed by the Board of Directors in
accordance with Section 4(a) or (b) of the Plan.

 

(e)    “Common Stock” means the Common Stock of the Company.

 

(f)    “Company” means ValiCert, Inc., a Delaware corporation, and following
consummation of the Merger, means Tumbleweed Communications Corp., a Delaware
corporation, or any successor corporation thereto.

 

(g)    “Consultant” means any person, including an advisor, who is engaged by
the Company or any Parent or Subsidiary to render services and is compensated
for such services.

 

(h)    “Continuous Status as an Employee or Consultant” means the absence of any
interruption or termination of service as an Employee or Consultant. Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case of: (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) transfers between locations of
the Company or between the Company, its Subsidiaries or their respective
successors. For purposes of this Plan, a change in status from an Employee to a
Consultant or from a Consultant to an Employee will not constitute an
interruption of Continuous Status as an Employee or Consultant.

 

1



--------------------------------------------------------------------------------

 

(i)    “Employee” means any person, employed by the Company or any Parent or
Subsidiary of the Company, with the status of employment determined based upon
such minimum number of hours or periods worked as shall be determined by the
Administrator in its discretion, subject to any requirements of the Code.

 

(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(k)    “Exchange Ratio” shall have the meaning set forth in the Merger
Agreement.

 

(i)    “Fair Market Value” means, as of any date, with respect to any awards
granted hereunder, (A) if the Common Stock is publicly traded, the closing sale
price of Common Stock on such date as reported in the Western Edition of the
Wall Street Journal, (B) the fair market value of a share of Common Stock as
determined in accordance with a method prescribed in the agreement evidencing
any award hereunder, or (C) the fair market value of a share of Common Stock as
otherwise determined by the Administrator in good faith exercise of its
discretion.

 

(ii)    In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

 

(l)    “Merger Agreement” means the AGREEMENT and PLAN OF REORGANIZATION AND
MERGER by and among Tumbleweed Communications Corp., Velocity Acquisition Sub,
Inc. and ValiCert, Inc. dated as of February 18, 2003.

 

(m)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable written Option Agreement.

 

(n)    “Option” means a stock option granted pursuant to the Plan. Options are
intended to be Nonstatutory Stock Options.

 

(o)    “Option Agreement” means a written agreement between an Optionee and the
Company reflecting the terms of an Option granted under the Plan and includes
any documents attached to such Option Agreement, including, but not limited to,
a notice of stock option grant and a form of exercise notice.

 

(p)    “Optioned Stock” means the Common Stock subject to an Option or a Stock
Purchase Right.

 

(q)    “Optionee” means an Employee or Consultant who receives an Option or a
Stock Purchase Right.

 

(r)    “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.

 

(s)    “Plan” means this 2001 Nonstatutory Stock Plan.

 

2



--------------------------------------------------------------------------------

 

(t)    “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of a Stock Purchase Right under Section 10.

 

(u)    “Restricted Stock Purchase Agreement” means a written agreement between a
holder of a Stock Purchase Right and the Company reflecting the terms of a Stock
Purchase Right granted under the Plan and includes any documents attached to
such agreement.

 

(v)    “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.

 

(w)    “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.

 

(x)    “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 10 below.

 

(y)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.

 

3.    Stock Subject to the Plan.    Subject to the provisions of Section 12 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is one million (1,000,000) shares of Common Stock, which shall
consist of authorized, but unissued, or reacquired Common Stock. If an Option
should expire or become unexercisable for any reason without having been
exercised in full, the unpurchased Shares that were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan. In addition, any Shares of Common Stock which are retained by
the Company upon exercise of an Option or Stock Purchase Right in order to
satisfy the exercise or purchase price for such Option or Stock Purchase Right
or any withholding taxes due with respect to such exercise shall be treated as
not issued and shall continue to be available under the Plan. Shares repurchased
by the Company pursuant to any repurchase right which the Company may have shall
be made available for future grant under the Plan.

 

4.    Administration of the Plan.

 

(a)    Plan Procedure After the Date, if any, Upon Which the Company Becomes
Subject to the Exchange Act.

 

(i)    Administration With Respect to Consultants and Other Employees.    With
respect to grants of Options or Stock Purchase Rights to Employees or
Consultants, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board. Once appointed, such Committee shall continue to serve
in its designated capacity until otherwise directed by the Board. From time to
time the Board may increase the size of the Committee and appoint additional
members thereof, remove members (with or without cause) and appoint new members
in substitution therefor, fill vacancies, however caused, and remove all members
of the Committee and thereafter directly administer the Plan, all to the extent
permitted by the Applicable Laws.

 

3



--------------------------------------------------------------------------------

 

(b)    Powers of the Administrator.    Subject to the provisions of the Plan and
in the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, including
the approval, if required, of any Stock Exchange, the Administrator shall have
the authority, in its discretion:

 

(i)        to determine the Fair Market Value of the Common Stock, in accordance
with Section 2(l) of the Plan;

 

(ii)       to select the Consultants and Employees to whom Options and Stock
Purchase Rights or any combination thereof may from time to time be granted
hereunder;

 

(iii)      to determine whether and to what extent Options and Stock Purchase
Rights or any combination thereof are granted hereunder;

 

(iv)      to determine the number of shares of Common Stock to be covered by
each such award granted hereunder;

 

(v)       to approve forms of agreement for use under the Plan;

 

(vi)      to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any award granted hereunder;

 

(vii)     to determine whether and under what circumstances an Option may be
settled in cash under Section 9(f) instead of Common Stock;

 

(viii)    to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
shall have declined since the date the Option was granted;

 

(ix)      to determine the terms and restrictions applicable to Stock Purchase
Rights and the Restricted Stock purchased by exercising such Stock Purchase
Rights;

 

(x)        to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan; and

 

(xi)      in order to fulfill the purposes of the Plan and without amending the
Plan, to modify grants of Options or Stock Purchase Rights to participants who
are foreign nationals or employed outside of the United States in order to
recognize differences in local law, tax policies or customs.

 

(c)    Effect of Administrator’s Decision.    All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of Options or Stock Purchase Rights.

 

5.    Eligibility.

 

(a)    Recipients of Grants.    Nonstatutory Stock Options and Stock Purchase
Rights may be granted to Employees and Consultants; provided, however, that no
Option shall be granted to any person whose eligibility to receive an Option
under the Plan at the time of grant would require the approval of the Company’s
stockholders pursuant to any applicable law, regulation or rule, including
without limitation, the rules applicable to the listing of the Company’s
securities on the Nasdaq National Market System. For purposes of the foregoing
sentence, “Employees” and “Consultants” shall also include prospective Employees
and prospective Consultants to whom Options and Stock Purchase Rights are
granted in connection with written offers of employment or engagement; provided
however, that no such awards may become exercisable until the person commences
employment or service. An Employee or Consultant who has been granted an Option
or Stock Purchase Right may, if he or she is otherwise eligible, be granted
additional Options or Stock Purchase Rights.

 

4



--------------------------------------------------------------------------------

 

(b)    Type of Option.    Each Option shall be designated in the Option
Agreement as a Nonstatutory Stock Option.

 

(c)    The Plan shall not confer upon the holder of any Option or Stock Purchase
Right any right with respect to continuation of employment or consulting
relationship with the Company, nor shall it interfere in any way with such
holder’s right or the Company’s right to terminate his or her employment or
consulting relationship at any time, with or without cause.

 

6.    Term of Plan.    The Plan shall become effective upon adoption by the
Board of Directors. It shall continue in effect until the earlier of its
termination by the Board or until all shares of Common Stock available for
issuance hereunder have been issued and all restrictions on such shares under
the terms of the Plan and the agreements evidencing Options and Stock Purchase
Rights granted under the Plan have lapsed.

 

7.    Term of Option.    The term of each Option shall be the term stated in the
Option Agreement.

 

8.    Option Exercise Price and Consideration.

 

(a)    The per share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Board and set
forth in the applicable agreement; however, the exercise price per share for an
Option shall be no less than 85% of the Fair Market Value per Share on the date
of grant. Notwithstanding the foregoing, an Option may be granted with an
exercise price lower than the minimum exercise price set forth above if such
Option is granted pursuant to an assumption or substitution for another option
in a manner qualifying under the provisions of Section 424(a) of the Code.

 

(b)    The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the
Administrator and may consist entirely of (1) cash, (2) check, (3) promissory
note, provided that the Optionee is an Employee (and subject to the provisions
of Section 153 of the Delaware General Corporation Law and to the extent that an
exercise with a promissory note will not violate any applicable law, regulation
or rule), (4) other Shares that (x) in the case of Shares acquired upon exercise
of an Option, have been owned by the Optionee for more than six months on the
date of surrender or such other period as may be required to avoid a charge to
the Company’s earnings, and (y) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (5) authorization for the Company to retain from the
total number of Shares as to which the Option is exercised that number of Shares
having a Fair Market Value on the date of exercise equal to the exercise price
for the total number of Shares as to which the Option is exercised, (6) delivery
of a properly executed exercise notice together with such other documentation as
the Administrator and the broker, if applicable, shall require to effect an
exercise of the Option and delivery to the Company of the sale or loan proceeds
required to pay the exercise price and any applicable income or employment
taxes, or (7) any combination of the foregoing methods of payment. In making its
determination as to the type of consideration to accept, the Administrator shall
consider if acceptance of such consideration may be reasonably expected to
benefit the Company.

 

5



--------------------------------------------------------------------------------

 

9.    Exercise of Option.

 

(a)    Procedure for Exercise; Rights as a Stockholder.    Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator and reflected in the Option Agreement, which may
include vesting requirements and/or performance criteria with respect to the
Company and/or the Optionee.

 

An Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and the Company has received full payment
for the Shares with respect to which the Option is exercised. Full payment may,
as authorized by the Board, consist of any consideration and method of payment
allowable under Section 8(b) of the Plan. Until the issuance (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the stock certificate evidencing such Shares,
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such stock certificate
promptly upon exercise of the Option. No adjustment will be made for a dividend
or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 12 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(b)    Termination of Employment or Consulting Relationship.    In the event of
termination of an Optionee’s Continuous Status as an Employee or Consultant with
the Company or any Parent or Subsidiary by reason of his or her death,
Disability or for any other reason, the Option may be exercised to the extent
provided in the Stock Option Agreement, or as otherwise determined by the
Administrator.

 

10.    Stock Purchase Rights.

 

(a)    Rights to Purchase.    Stock Purchase Rights may be issued either alone,
in addition to, or in tandem with other awards granted under the Plan and/or
cash awards made outside of the Plan. After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, and the time within which such person must accept such
offer, which shall in no event exceed 30 days from the date upon which the
Administrator made the determination to grant the Stock Purchase Right. The
offer shall be accepted by execution of a Restricted Stock Purchase Agreement in
the form determined by the Administrator.

 

6



--------------------------------------------------------------------------------

 

(b)    Repurchase Option.    Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original purchase price paid by the purchaser and may be
paid by cancellation of any indebtedness of the purchaser to the Company. The
repurchase option shall lapse at such rate as the Administrator may determine.

 

(c)    Other Provisions.    The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion. In
addition, the provisions of Restricted Stock Purchase Agreements need not be the
same with respect to each purchaser.

 

(d)    Rights as a Stockholder.    Once the Stock Purchase Right is exercised,
the purchaser shall have the rights equivalent to those of a stockholder, and
shall be a stockholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Stock Purchase Right is exercised, except as provided in Section 12 of the Plan.

 

11.    Withholding Tax Obligations.    Each Optionee shall, no later than the
date as of which the value of an award of Option or Stock Purchase Right first
becomes includible in the gross income of the Optionee for Federal income tax
purposes, pay to the Company, or make arrangement satisfactory to the
Administrator regarding payment of, any Federal, state or local taxes of any
kind required by law to be withheld with respect to such award. The obligations
of the Company under the Plan shall be conditional on the making of such
payments or arrangements, and the Company shall, to the extent permitted by law,
have the right to deduct such taxes from any payment or any kind otherwise due
to the Optionee.

 

12.    Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.    In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Shares, an equitable substitution or proportionate adjustment
shall be made in (i) the aggregate number of Shares reserved for issuance under
the Plan, (ii) the kind, number and option price of Stock subject to outstanding
Options granted under the Plan, and (iii) the kind, number and purchase price of
Shares subject to outstanding Stock Purchase Rights granted under the Plan, in
each case as may be determined by the Administrator, in its discretion. Such
other substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion. In connection with any event described in
this paragraph, the Administrator may provide, in its sole discretion, for the
cancellation of any outstanding Options or Stock Purchase Rights and payments in
cash or other property therefore.

 

7



--------------------------------------------------------------------------------

 

(a)    Certain Distributions.    In the event of any distribution to the
Company’s stockholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.

 

13.    Transferability of Options and Stock Purchase Rights.    Options and
Stock Purchase Rights may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised or purchased during the lifetime of
the Optionee or the holder of Stock Purchase Rights only by the Optionee or the
holder of Stock Purchase Rights. Notwithstanding the foregoing, to the extent
permitted by the Administrator, in its discretion, and set forth in the Option
Agreement evidencing such Option, a Nonstatutory Stock Option shall be
assignable or transferable, subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 Registration Statement under
the Securities Act.

 

14.    Time of Granting Options and Stock Purchase Rights.    The date of grant
of an Option or Stock Purchase Right shall, for all purposes, be the date on
which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Board. Notice of the
determination shall be given to each Employee or Consultant to whom an Option or
Stock Purchase Right is so granted within a reasonable time after the date of
such grant.

 

15.    Amendment and Termination of the Plan.

 

(a)    Authority to Amend or Terminate.    The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation shall be made that would impair the rights of any Optionee
under any grant theretofore made, without his or her consent.

 

(b)    Effect of Amendment or Termination.    No amendment or termination of the
Plan shall adversely affect Options already granted, unless mutually agreed
otherwise between the Optionee and the Board, which agreement must be in writing
and signed by the Optionee and the Company.

 

16.    Conditions Upon Issuance of Shares.    Shares shall not be issued
pursuant to the exercise of an Option or Stock Purchase Right unless the
exercise of such Option or Stock Purchase Right and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any Stock Exchange.

 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law.

 

8



--------------------------------------------------------------------------------

 

17.    Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

18.    Agreements.    Options and Stock Purchase Rights shall be evidenced by
written Option Agreements and Restricted Stock Purchase Agreements,
respectively, in such form(s) as the Administrator shall approve from time to
time.

 

19.    Information and Documents to Optionees and Purchasers.    Each Optionee
shall be given access to information concerning the Company equivalent to that
information generally made available to the holders of Common Stock.

 

20.    Board Liability.    No member of the Board or the Administrator, nor any
officer of employee of the Company acting on behalf of the Board or the
Administrator, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Administrator and each and any officer or employee
of the Company acting on their behalf shall, to the extent permitted by law, by
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

 

9